Citation Nr: 1409812	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to non-service-connected death pension.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to June 1951.  He died in April 1977.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied the appellant's entitlement to dependency and indemnity compensation (DIC), to non-service-connected death pension, and to accrued benefits.  The appellant appealed the denial of non-service-connected death pension.

In October 2013, the RO informed the appellant that a videoconference hearing before a Board Veterans Law Judge had been scheduled for her.  In November 2013, the appellant wrote that she was withdrawing her request for a hearing, and that she would like her case to be forwarded to the Board for a decision.

To ensure a total review of the evidence in this case, the Board has reviewed the paper claims file and the electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The appellant's countable income exceeds the limit for purposes of entitlement to non-service-connected death pension.


CONCLUSION OF LAW

The appellant is not entitled to payment of non-service-connected death pension.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 3.272(g) (2013); VA Manual M21-1, Part I, Appendix B (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the appellant with VCAA notice in a June 2010 letter, issued before the August 2010 decision denying her claims.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for DIC, death pension, and accrued benefits.  The RO addressed who was to provide the evidence.

The claims file in this case (including information on paper and in electronic form) contains the claim and supporting statements from the appellant, and information about the Veteran's service and the appellant's income and expenses.  The appellant has not identified additional evidence that is potentially relevant to the question of entitlement to non-service-connected death pension.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the appellant's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit consideration on of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Death Pension

VA pays non-service-connected death pension to the surviving spouse of a veteran of a period of war who met certain requirements.  38 U.S.C.A. § 1541.  As the Veteran served for more than ninety days during a period of war, his service meets the service requirements under 38 U.S.C.A. § 1521(j), such that he was a Veteran of a period of war for purposes of entitlement to non-service-connected pension and for purposes of eligibility of his survivors for non-service-connected death pension.  As the surviving spouse of a veteran of a period of war, the appellant is eligible to receive non-service-connected death pension.

VA establishes an annual rate for non-service connected pension, and the amount of pension paid is determined by subtracting the surviving spouse's countable income from the annual pension rate.  38 U.S.C.A. § 1541.  The maximum annual rate for non-service-connected death pension, as specified in 38 C.F.R. § 3.23, is published in Appendix B of Part I of VA Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  In 2010, when the appellant filed her claim for VA benefits as a surviving spouse, the maximum death pension amount was $7,933.  See 38 C.F.R. § 3.23, M21-1, Part I, Appendix B.  In 2011, that amount was increased to $8,219, then to $8,359 in 2012 and currently at $8,485.

Information submitted by the appellant and the United States Social Security Administration indicated that she had income of $1,412.80 per month in Social Security benefits, and $600. per month in pay from a part time job.  The combined Social Security and wage amounts were $2,412.80 per month, or $24,953.60.  

When VA calculates entitlement to death pension, countable income may be reduced by subtracting the surviving spouse's unreimbursed medical expenses, if those expenses exceed 5 percent of the maximum death pension rate.  38 C.F.R. § 3.272(g)(2)(iii) (2013).  The Social Security Administration indicated that they deducted from the Veteran's Social Security benefits $96.50 per month for medical insurance premiums.  The premiums were $1,158. per year, which is more than 5 percent of the maximum death pension rate of $7,933, and therefore is to be subtracted from the appellant's countable income.  When $1,158. is subtracted from $24,953.60, the countable income is $23,795.60.  As that annual countable income exceeded the maximum death pension rate of $7,933 in 2010, as well as the maximum amounts for each year thereafter, the appellant is not entitled to payment of death pension.

In a July 2010 statement, the appellant wrote that she had pain and needed pain medication to be able to function at her part time job.  She stated that her Social Security benefits were not enough to pay her living expenses, and that she was seeking VA benefits to make it possible to live without earning pay from work.  In September 2010, she disagreed with counting her wages from part time work in determining whether she could receive VA benefits.  She again indicated her hope that VA benefits could replace her work income, so that she could stay home and better manage her chronic musculoskeletal pain.  She indicated that it was difficult to meet living expenses, noting the prices of food and gas for her car, and that she was continuing to pay off a mortgage on her home.  In February 2013, the appellant reiterated the difficulty of living on her income.  She again stated that she could obtain better pain relief if she could stay home rather than holding part time employment.

The Board is sympathetic to the appellant's circumstances.  Nonetheless, the income limits for entitlement to VA non-service-connected death pension, and the factors that may be considered in calculating countable income, are established by law, and the Board is bound by that law.  Regardless, even excluding her earned income, her benefits from Social Security alone exceed the maximum amount for VA death pension.  Eligible survivors are entitled to payment of non-service-connected death pension only when their countable income is less than the maximum annual rate for that pension.  As the appellant's countable income is not less than that level, the Board must deny entitlement to payment of non-service-connected pension.


ORDER

Entitlement to non-service-connected death pension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


